EXHIBIT 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 6, 2016, is by and among HNI CORPORATION, an
Iowa corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower
party hereto (collectively, the “Guarantors”), the Lenders (as defined below)
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
June 9, 2015 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:


“First Amendment Effective Date” shall mean January 6, 2016.


“Initial Senior Notes” shall have the meaning set forth in clause (a) of the
definition of Senior Notes.


1.2    Amendment to Definition of Aggregate Revolving Committed Amount. The
reference to “TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)” contained in the
definition of Aggregate Revolving Committed Amount set forth in Section 1.1 of
the Credit Agreement is hereby amended to read “FOUR HUNDRED MILLION DOLLARS
($400,000,000)”.

1



--------------------------------------------------------------------------------

EXHIBIT 10.1



1.3    Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Maturity Date” means, as to each Lender, the fifth (5th) anniversary of the
First Amendment Effective Date.


1.4    Amendment to Definition of Note Purchase Agreement. The definition of
Note Purchase Agreement set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Note Purchase Agreement” means (a) the Note Purchase Agreement, dated as of
April 6, 2006, by and among the Borrower and the purchasers party thereto, with
respect to the Initial Senior Notes, in the initial aggregate principal amount
of $150,000,000 and with a maximum aggregate principal amount of $650,000,000
and (b) any other note purchase agreement entered into by the Borrower in
connection with a note issuance pursuant to clause (b) of the definition of
Senior Notes, as each of the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.


1.5    Amendment to Definition of Senior Notes. The definition of Senior Notes
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Senior Notes” means (a) the Borrower’s 5.54% Series 2006-A Senior Notes due
April 6, 2016 (the “Initial Senior Notes”) and (b) following payment in full of
the Initial Senior Notes, any additional series of senior notes of the Borrower;
provided, that (i) such senior notes shall be unsecured, (ii) the
representations, covenants and events of default in respect of such senior notes
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof, (iii)
the maturity date of such senior notes shall be no earlier than six months
following the Maturity Date and such Indebtedness shall not be subject to
amortization or prepayment prior to such date and (iv) the aggregate principal
amount of such senior notes shall not exceed $650,000,000.


1.6    Amendment to Section 5.9. A new clause (c) is hereby added to Section 5.9
of the Credit Agreement to read as follows:


(c)    Minimum Liquidity. Maintain, at all times prior to the payment in full of
the Initial Senior Notes, Minimum Liquidity of not less than $150,000,000.


1.7    Amendment to Section 5. A new Section 5.13 is hereby added to Section 5
of the Credit Agreement to read as follows:



2



--------------------------------------------------------------------------------

EXHIBIT 10.1

Section 5.13. Senior Notes. All Indebtedness under the Initial Senior Notes
shall be paid in full on or before April 6, 2016.


1.8    Amendment to Section 7.1(c). Clause (i) contained in Section 7.1(c) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.3(a), 5.4(a), 5.9
or 5.13 or in Section 6; or


1.9    Amendment to Exhibit 2.1(a). Exhibit 2.1(a) to the Credit Agreement is
hereby replaced with Exhibit 2.1(a) attached to this Amendment. All other
Schedules and Exhibits to the Credit Agreement shall not be modified or
otherwise affected.


1.10    Reallocation. Each of the parties hereto agrees that, after giving
effect to this Amendment, the revised Revolving Committed Amount of each Lender
(as of the First Amendment Effective Date) shall be as set forth on Exhibit
2.1(a) attached hereto. In connection with this Amendment, the outstanding Loans
and participation interests in existing Letters of Credit shall be reallocated
by causing such fundings and repayments (subject to Section 2.17 of the Credit
Agreement) among the Lenders of the Loans as necessary such that, after giving
effect to increases to the Aggregate Revolving Committed Amount contemplated by
this Amendment, each Lender will hold Loans based on its Commitment Percentage
(after giving effect to such increases).


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “First Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Fees and Expenses. The Borrower shall have paid (i) the fees and expenses
that are owing pursuant to that certain Fee Letter dated November 20, 2015 and
(ii) all outstanding fees and expenses owing to King & Spalding LLP.


(c)    Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the First Amendment Effective
Date and addressed to the Administrative Agent and the Lenders which shall be in
form and substance satisfactory to the Administrative Agent.
    
(d)    Corporate Documents. The Administrative Agent shall have received an
officer’s certificate (i) certifying that the articles of incorporation or other
organizational

3



--------------------------------------------------------------------------------

EXHIBIT 10.1

documents, as applicable, of each Credit Party that were delivered on the
Closing Date or the date on which any Credit Party was joined as a Guarantor
pursuant to a Joinder Agreement (the “Joinder Date”) remain true and complete as
of the First Amendment Effective Date (or certified updates as applicable),
(ii) certifying that the bylaws, operating agreements or partnership agreements
of each Credit Party that were delivered on the Closing Date or Joinder Date
remain true and correct and in force and effect as of the First Amendment
Effective Date (or certified updates as applicable), (iii) attaching copies of
the resolutions of the board of directors of each Credit Party approving and
adopting this Amendment, the transactions contemplated herein and authorizing
execution and delivery hereof, and certifying such resolutions to be true and
correct and in force and effect as of the First Amendment Effective Date, (iv)
attaching certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and (v)
certifying that each officer listed in the incumbency certification contained in
each Credit Party’s Secretary’s Certificate, delivered on the Closing Date or
Joinder Date remains a duly elected and qualified officer of such Credit Party
and such officer remains duly authorized to execute and deliver on behalf of
such Credit Party the Amendment or attaching a new incumbency certificate for
each officer signing this Amendment.


(e)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).



4



--------------------------------------------------------------------------------



(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties made by the Credit Parties in the
Credit Agreement, in the other Credit Documents and which are contained in any
certificate furnished at any time under or in connection therewith shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the First Amendment
Effective Date as if made on and as of such date except for any representation
or warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment

5



--------------------------------------------------------------------------------



by telecopy or other electronic means shall be effective as an original and
shall constitute a representation that an original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
 
HNI CORPORATION,
an Iowa corporation
 
 
By:
/s/ Todd C. Birlingmair
 
 
Name:
Todd C. Birlingmair
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
GUARANTORS:
 
THE HON COMPANY LLC
ALLSTEEL INC.
HEARTH & HOME TECHNOLOGIES LLC
PAOLI LLC
THE GUNLOCKE COMPANY L.L.C.
MAXON FURNITURE INC.
HICKORY BUSINESS FURNITURE, LLC
 
 
By:
/s/ Todd C. Birlingmair
 
 
Name:
Todd C. Birlingmair
 
 
Title:
Treasurer







--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
 
 
 
 
By:
/s/ Mark H. Halldorson
 
Name:
Mark H. Halldorson
 
Title:
Director







--------------------------------------------------------------------------------




LENDERS:
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
/s/ Kristine M. Parker
 
Name:
Kristine M. Parker
 
Title:
Vice President
 
 
 
 
BANKERS TRUST CO., as a Lender
 
 
 
 
By:
/s/ Robert S. Gagne
 
Name:
Robert S. Gagne
 
Title:
Vice President
 
 
 
 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
 
 
By:
/s/ Kurt W. Anstaett
 
Name:
Kurt W. Anstaett
 
Title:
Senior Vice President
 
 
 
 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
By:
/s/ Murtuza Ziauddin
 
Name:
Murtuza Ziauddin
 
Title:
Vice President
 
 
 
 
SUNTRUST BANK, as a Lender
 
 
 
 
By:
/s/ Lisa Garling
 
Name:
Lisa Garling
 
Title:
Director
 
 
 
 
U.S. BANK, as a Lender
 
 
 
 
By:
/s/ Ben Clement
 
Name:
Ben Clement
 
Title:
Portfolio Manager, Officer







--------------------------------------------------------------------------------




Exhibit 2.1(a)


Lenders and Commitments


Lender
Revolving Committed Amount
Revolving Commitment Percentage
LOC Committed Amount
LOC Commitment Percentage
Wells Fargo Bank, National Association
$90,000,000.00
22.5%
$9,000,000.00
22.5%
Bank of America, N.A.
$90,000,000.00
22.5%
$9,000,000.00
22.5%
U.S. Bank National Association
$65,000,000.00
16.25%
$6,500,000.00
16.25%
Branch Banking and Trust Company
$60,000,000.00
15%
$6,000,000.00
15%
SunTrust Bank
$60,000,000.00
15%
$6,000,000.00
15%
The Northern Trust Company
$25,000,000.00
6.25%
$2,500,000.00
6.25%
Bankers Trust Company
$10,000,000.00
2.500%
$1,000,000.00
2.500%
Total
$400,000,000.00
100.00%
$40,000,000.00
100.00%





